DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 4, 5, 13, 16, and 17, and the cancellation of claims 2, 3, 6-12, 14, and 15 filed on January 5, 2022.
Claim Objections
Claims 1, 5, 13, 16, and 17 are objected to because of the following informalities:  
In regards to claim 1, line 20, the phrase “said crash acceleration force” should be changed to “a crash acceleration force caused by a crash event,” in line 27, the phrase “activated for rotation” should be changed to “activated for rotation from said first position to said second position,” in lines 29 and 30, the phrase “the blocking portion intercepts the rotation plane and the trajectory of the main pawl” should be changed to “the blocking portion intersects the rotation plane and a trajectory of the rotation of the main pawl from said first position to said second position,” and in lines 31-34, the limitation “such that when said main pawl is caused to be activated for rotating from said first position to said second position by a crash acceleration force caused by a crash event, said main pawl is configured to prevent said claw from rotating to the open position” should be removed.  The limitation in lines 31-34 mostly does not further limit the limitations recited before it, however, portions of the limitation in lines 31-34 that are not found in the preceding lines of the claim have been incorporated into those preceding lines in the claim objection.
In regards to claims 5 and 17, lines 4-7 of each claim should read as follows: “wherein, when the pawl is caused to be activated for rotation from said first position to said second position by said crash acceleration force, said inertia pawl is configured to rotate such that said blocking portion intercepts the rotation plane and the trajectory of the rotation of the main pawl before the main pawl has rotated into the second position to release the claw to the open position.”
In regards to claim 13, line 21, the phrase “said crash acceleration force” should be changed to “a crash acceleration force caused by a crash event,” in line 28, the phrase “activated for rotation” should be changed to “activated for rotation from said first position to said second position,” in lines 30 and 31, the phrase “the blocking portion intercepts the rotation plane and the trajectory of the main pawl” should be changed to “the blocking portion intersects the rotation plane and a trajectory of the rotation of the main pawl from said first position to said second position,” and in lines 32-35, the limitation “such that when said main pawl is caused to be activated for rotating from said first position to said second position by a crash acceleration force caused by a crash event, said main pawl is configured to prevent said claw from rotating to the open position” should be removed.  The limitation in lines 32-35 mostly does not further limit the limitations recited before it, however, portions of the limitation in lines 32-35 that are not found in the preceding lines of the claim have been incorporated into those preceding lines in the claim objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said crash acceleration force" in line 20.  There is insufficient antecedent basis for this limitation in the claim.   See claim objection above.
Claim 1 recites the limitation "said crash event" in line 27.  There is insufficient antecedent basis for this limitation in the claim.   See claim objection above.
Claim 1 recites the limitation "the trajectory of the main pawl" in lines 29 and 30.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the relationship between the “trajectory” of the main pawl and the recited rotation of the main pawl from the first position to the second position is unclear from the claim language.  It is understood from the specification that the trajectory of the main pawl is the trajectory of the rotation of the main pawl from the first position to the second position, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 29 and 30, it is unclear how a plane can be “intercepted.”  Specifically, the term “intercept” is defined by Merriam-Webster’s 
In regards to claim 1, lines 31-34, the limitations of these lines does not further limit the limitations recited in the preceding lines of the claim, and the relationship between the “crash acceleration force caused by a crash event” in line 33 and the “crash acceleration force” and “crash event” recited in the preceding lines of the claim is unclear.  The limitations of lines 31-34 have been incorporated into the language of the preceding lines of the claim in the claim objection above for clarity.
In regards to claim 5
Claim 13 recites the limitation "said crash acceleration force" in line 21.  There is insufficient antecedent basis for this limitation in the claim.   See claim objection above.
Claim 13 recites the limitation "said crash event" in line 28.  There is insufficient antecedent basis for this limitation in the claim.   See claim objection above.
Claim 13 recites the limitation "the trajectory of the main pawl" in lines 30 and 31.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the relationship between the “trajectory” of the main pawl and the recited rotation of the main pawl from the first position to the second position is unclear from the claim language.  It is understood from the specification that the trajectory of the main pawl is the trajectory of the rotation of the main pawl from the first position to the second position, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 29 and 30, it is unclear how a plane can be “intercepted.”  Specifically, the term “intercept” is defined by Merriam-Webster’s Dictionary as “to stop, seize, or interrupt in progress or course or before arrival,” and therefore, it is unclear how a plane can have any progress or course that can be interrupted.  It seems as though the term “intersect” is better suited for describing the extending of the blocking portion into the rotation plane of the main pawl. The term “intersect” also seems to be better suited when describing relationship between the blocking portion and the trajectory of the main pawl.  The blocking portion of the inertia pawl of applicant’s device intersects or passes into the trajectory or path of the main pawl to block its rotation.  The term “intercept” seems to suggest that the blocking portion grabs the path, but the path is an imaginary course along which the main pawl 
In regards to claim 13, lines 32-35, the limitations of these lines does not further limit the limitations recited in the preceding lines of the claim, and the relationship between the “crash acceleration force caused by a crash event” in line 33 and the “crash acceleration force” and “crash event” recited in the preceding lines of the claim is unclear.  The limitations of lines 31-34 have been incorporated into the language of the preceding lines of the claim in the claim objection above for clarity.
In regards to claim 17, the language of the claim is not consistent with the amended language of claim 13.  For example, claim 17 recites that the inertia pawl moves the blocking portion into the rotation plane of the main pawl, however, claim 13 recites that the inertia pawl rotates such that the blocking portion intercepts the rotation plane and the trajectory of the main pawl.  The claim should use language consistent with the claim(s) from which it depends.  See claim objection above.
Allowable Subject Matter
Claims 1, 4, 5, 13, 16, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 13, Cumbo (US Pub No. 2015/0240537) fails to disclose that the blocking portion of the inertia pawl intersects a trajectory or path of the 
Response to Arguments
After further review of claims 1 and 13 and in light of applicant’s amendments to claim 13, the objection to claims 13, 16, and 17 as being substantial duplicates of claims 1, 4, and 5 has been withdrawn.  Claim 1 is drawn to a hood latch system and claim 13 is drawn to a vehicle including a hood with a striker and a hood latch system.
The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections set forth in the previous Office Action are withdrawn.
In light of applicant’s further amendments to claims 1 and 13, new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth above.
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 21, 2022